[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
In his motion to dismiss, the defendant, Highway Commissioner, argues there is no jurisdiction in this court. The defendant argues there is no question sovereign immunity bars this action since the commissioner had no duty to maintain the highway in question.
The court, however, does have jurisdiction to decide a factual issue, if the highway was one which the Commissioner had a duty to keep in repair.
Accordingly, the motion to dismiss is denied.
McDonald, J.